 In the Matter of IOWASOUTHERN UTILITIESCOMPANYandUTILITYWORKERS ORGANIZINGCoMMITTEE LOCAL 109,(C.I.0.)In the Matter of IOWA SOUTHERN UTILITIES COMPANYandUNION OFEMPLOYEES OF THE IOWA SOUTHERN UTILITIES COMPANYCases Nos. P-1456 and R-14,57, respectively.Decided September22, 1939Electric,Motorbus,Gas,RailwayUtility Industry-Jurisdiction:effect oninterstatecommerce-Investigation of Representatives:controversyconcerningrepresentation of employees:rival organizations;controversy as to appropriateunit; refusal to bargain by employer until settled-UnitAppropriate for Col-lective Bargaining:productionand maintenance employees throughout system ;exclusion of supervisory,clerical,and office employees,working foremen, col-lectors, accountants,bus-garageemployees,streetlight servicers,casual labor ;temporary employees included;system-wide unit;extent of organizations asshown by election determinative of further action regarding district unit ;mutualityof interest;lack of uniformity in working conditions-ElectionOrdered:eligibility of temporary employees limited ; pay-roll list furnished, forpurpose of,pursuant to agreement-Order: dismissing without prejudice peti-tion for investigation of representatives filed by one union where no questionconcerning representation has arisen within the unit claimed tq be appropriate.Mr. Lester Asher,for the Board.Mr. John J. Brownlee,of Chicago, Ill., for the U. W. O. C.Mr. Joseph E. Cherry,of Ottumwa, Iowa, andMr. Robert J. Shaw,of Sigourney, Iowa, for the Independent.Mr. John Connally, Jr.,ofDes Moines,Iowa, for the Brotherhood.Mr. Ben P. Poor,of Burlington, Iowa, for the Company.Mr. Stanley D. Metzger,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEOn February 10, 1939, Utility Workers Organizing Committee,Local 109, herein called the U. W. O. C., filed with the RegionalDirector for the EighteenthRegion(Minneapolis,Minnesota), a15 N. L.R. B., No. 62.580 IOWA SOUTHERN UTILITIES COMPANY581petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Iowa Southern UtilitiesCompany, Centerville, Iowa, herein called the Company, at its Bur-lington, Iowa, District, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On March20, 1939, Union of Employees of the Iowa Southern Utilities Com-pany, herein called the Independent, filed with the Regional Directorfor the Eighteenth Region (Minneapolis, Minnesota), a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the Act.On April 22, 1939, the National Labor RelationsBoard, herein. called the Board, acting pursuant to Section 9 (c) oftheAct, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered aninvestigationwith respect to each petition, and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice, and further ordered that, for the purposesof hearing, the cases be consolidated and that one record of the hear-ing be made.On July 22, 1939, the Regional Director issued a notice of consoli-dated hearing, copies of which were duly served upon the Company,upon the U. W. O. C., upon the Independent, and upon the Inter-national Brotherhood of Electrical Workers, Local 347, herein calledthe Brotherhood, a labor organization claiming to represent employ-ees directly affected by the investigation.Pursuant to notice, a hear-ing was held on July 31, August 1 and 2, 1939, at Burlington, Iowa,before Gustaf B. Erickson, the Trial Examiner duly designated bythe Board.The Board, the Company, the U. W. O. C., the Inde-pendent, and the Brotherhood were represented by counsel andparticipated in the hearing.The Company appeared specially, deny-ing that the Board has jurisdiction over the Company or its opera-tions.A motion to intervene, filed by the Brotherhood, was grantedby the Trial Examiner.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hear-ing, the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.199549-39-vol. 15-38 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIowa Southern Utilities Company is a Delaware corporation andhas its main office in Centerville, Iowa. It owns and operates a publicutilities system covering 24 counties in southern and southeasternIowa.The principal business of the Company consists in the production,transmission, distribution, and sale of electrical energy for light,heat, and power purposes.An interconnected electrical transmissionand distribution system furnishes power to 130 communities at retail,and to 7 communities at wholesale, comprising a population of ap-proximately 170,000 persons.For this purpose, the Company has1,650 miles of transmission lines, and 120 miles of high-tension lines.In connection with this power system, the Company has electric cur-rent generating plants at Ottumwa and Centerville, and smallerstandby plants at Grinnell, Washington, and Creston, Iowa. It alsohas a frequency changer station at Burlington, where electrical energyreceived from the Keokuk dam of the Mississippi River Power Com-pany is transformed.The Company sells electrical energy to the Great Lakes Pipe LineCompany, which pipes oil from points outside Iowa, through Iowa,to destinations outside Iowa; to Western Union, Postal Telegraph,Northwestern Bell Telephone, and 10 independent telephone systems;toUnited States post offices, Civilian Conservation Corps camps,Chicago, Burlington, and Quincy Railway, Minneapolis and St. LouisRailway, and Chicago, Milwaukee, and St. Paul Railway, for lightingpurposes.It sells electrical energy to the McArthur Bridge, whichspans the Mississippi River from Burlington, Iowa, to Gulfport, Illi-nois, for lighting purposes, and sells the power which operates theturn-bridge of the Chicago, Burlington and Quincy Railway at thesame place.The Company furnishes power to U. S. Dam #18, whichmaintains a 9-foot channel in the Mississippi River.The Companyfurnishes all the power of the American Utilities Company which sellsthis power to a radio-beacon station.The Company sells power to theBurlington Municipal Airport, and the Burlington City docks in theMississippi River.In addition, the Company sells power to manyindustries within its system, a large proportion of whose productsare shipped outside Iowa.To implement its electrical system, the Company procured during1938, transformers, turbines, and other large equipment, copper wire, IOWA SOUTHERNUTILITIESCOMPANY583and poles of the value of over $200,000, from outside Iowa. In con-nection with the electric system, the Company purchases and resellsgas and electrical appliances.In 1938, most of the appliances pur-chased, of the value of $340,000, were procured outside Iowa.The Company owns and operates as incident to its power business,a 29-mile electric railway, which connects with 5 trunk railways(those above mentioned and the Chicago, Rock Island, and PacificRailway, and the Wabash Railway), and which acts as an interme-diate freight carrier from those railways to Centerville, Albia, andMystic, Iowa.The locomotive and freight cars on this railway wereprocured outside Iowa.The Company owns and operates a bus-transportation system in Burlington and Ottumwa, Iowa; the busseson this system were manufactured outside Iowa. In addition, theCompany manufactures, distributes, and sells artificial gas in 7 cities,and generates, distributes, and sells steam for heat in 3 cities in Iowa.All of the generator coal, coke, and gas oil used to operate thesesystems is procured from outside Iowa.The business of the Company is carried on through 15 districts op-erating under the general supervision of the main office at Centerville :Centerville, Corydon, Leon, Mt. Ayi, Creston, Chariton, Osceola,Lamoni, Newton, Grinnel, Ottumwa, Burlington, Sigourney, Wash-ington, and Mt. Pleasant.The Company employs approximately700 people.H. THE ORGANIZATIONS INVOLVEDUtilityWorkers Organizing Committee, Local 109, is a labor organ-ization affiliatedwith the Congress of Industrial Organizations,admitting to its membership all production and maintenance em-ployees of the Company in its Burlington district, excluding officeworkers and clerical and supervisory employees and railway and bus-transportation employees.Union of Employees of the Iowa Southern Utilities Company, isan unaffiliated labor organization, admitting to its membership allemployees of the Company, excluding officers of the Company, man-agers or foremen in whose position inheres the right to employ ordischarge employees or issue an executive order affecting the workingconditions, wages, and hours of employment, and railway employeesand bus operators.International Brotherhood of ElectricalWorkers, Local 347, is alabor organization affiliated with the American Federation of Labor,admitting to its membership all production and maintenance em-ployees of the Company, excluding office workers and clerical andsupervisory employees and railway and bus-transportation employees. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe U. W. O. C. requested the district manager of the Company. atits Burlington district by letter on January 16, 1939, for recognitionas bargaining agent of the employees of the Company, and an inter-view.On January 21, 1939, representatives of U. W. O. C. and thedistrict manager met, and the U. W. O. C. presented a contract cover-ing the employees at the Burlington district, which was taken underadvisement.About 10 days later, at a second conference, the districtmanager informed the U. W. O. C. that the Company could not enterinto a contract.The evidence indicates that at the second conference,,the district manager asked the U. W. O. C. to be certified as collectivebargaining agent by the Board.The Independent, through an official, sought recognition as exclu-sive bargaining agent for the Company's employees, in an interviewon March 17, 1939, with the general manager of the Company atCenterville.The Company informed the Independent by letter onMarch 17, 1939, that the Independent must be certified by the Boardbefore the Company would deal with it.The Brotherhood, through a representative, likewise was so in-formed by the Company.An official of the Company testified that the policy of the Com-pany now is, and since January 1,, 1939, has been, that it will notbargain collectively with a labor organization until it is certified ascollective bargaining agent for the employees of the Company by theBoard.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the, question concerning representation which hasarisen, occurring in connection with the operations of the.Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITA. System-wide wnitThe Independent and the Brotherhood desire as the unit appropri-ate for the purposes of collective bargaining employees throughoutthe system of the Company ' within certain classifications.TheU.W. O. C. desires the employees in the Burlington district of theCompany within certain classifications as the appropriate unit. IOWA SOUTHERN UTILITIES COMPANY585The Company, for operating purposes, is divided into 15 districts,,each under a district manager.General policy, large-scale purchas-ing, and important construction and repair work are centralized inthe home office. Pay rolls are prepared in the district offices, butare sent to the home office for audit, whence checks are issued.Thedistrict manager has autonomy regarding incidental repair and main-tenance work, the billing of customers within his district, and thehiring and firing of employees, the latter subject to the approval ofthe home office. The record shows that this approval is rarely with-held.The record shows that there is no interchange of employeesbetween districts except in emergencies, and further, there is no uni-formity of wage rates or manner of payment in the various districtswithin the same classifications.However, the record indicates thatthere are differences in wage rates and manner of payment withinthe Burlington district as well.Lack of uniformity is also shownregarding vacations, holidays with pay, and hours of. work.Griev-ances are handled locally by the district managers.There is no history of collective bargaining in the operations ofthe Company.Two labor contracts, with the. bus operators ofOttumwa and Burlington, are the only exception.The IndependentAnd the Brotherhood claim to represent substantial numbers of em=ployees throughout the system.The U. W. O. C. chartered two localsoutside the Burlington district, but the evidence indicates they wereunsuccessful in their organizing efforts.Twenty-seven members ofthe U. W. O. C. in the Burlington district desire the district as thetwit.An official of the U. W. O. C. testified that he doesn't believe"the rest of the system is ready for unionization," but that if thesystem unit was possible it would be "all right."A member of theU. W. O. C. in the Burlington district testified that organization ina system unit would be "a. better thing for the employees," but thatit could not be done at the present time.The Company has taken no position on this question of unit, butun official of the Company testified that a system unit would bemore convenient for the purposes of collective bargaining.It would appear, from the foregoing that the Company, within thelimitations set forth, operates as a unit, both regarding general pol-icy, and the technical conduct of its power and allied business.Onthe other hand, the lack of uniformity with regard- to the funda-mental conditions of employment indicates that a single-district unitmight be appropriate.Under these circumstances, we find that the employees of theCompany, in the classifications as set forth below, in the entire systemof the Company's operations, constitute a unit appropriate for thepurposes of collective bargaining, and that said unit will insure toemployees of the Company the full benefit of their right to self- 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization and to collective bargaining and otherwise effectuatethe policies of the Act.We will, therefore, dismiss the petition forinvestigation and certification of representatives filed by the U.W.0. C.,If it appears, however, as a result of the election hereinafterordered, on the basis of a system-wide unit, that organization has notproceeded sufficiently throughout the system, we will then furtherconsider the appropriateness of the district unit,de novounder theprocedure of the Act.B. Classification of employeesThe Company takes no position as to the inclusion or exclusion ofclassifications of employees within the appropriate unit.The U. W. 0. C., the Independent, and the Brotherhood admit tomembership all production and maintenance employees of the Com-pany excluding officials of the Company, managers and foremen inwhose position inheres the right to employ or discharge employeesor issue an executive order affecting the conditions of employment,and railway crews and bus operators,2 and casual laborers.We will, therefore, exclude from the appropriate unit all officialsof the Company, railway employees and bus operators, and managersand foremen in whose position inheres the right to employ or dis-charge employees or issue an executive order affecting the conditionsof employment, and casual laborers.The U. W. 0. C., the Independent, and the Brotherhood desirewithin the classification herein included within the appropriate unit,who have-worked a total of 350 hours or more from January 1, 1939,to July 15, 1939.The Company makes no objection.We will there-'SeeMatterof TennesseeElectric Power CompanyandInternational Brotherhood ofElectricalWorkers, 7 N. L.R. B. 24.'All the unions are agreed as to theexclusionof : executives, districtmanagers,districtsuperintendent, plant superintendent, Commercial manager, Service manager, DistributiveEngineer, Engineer in General, Engineer (general construction department), Chief Engineer,District Engineer, chief gas maker, attendant, streetlight employees, Service ofstreet lights,line and service department (bill deliverer), Sigourney, (only w. G. Shafer).We shall,therefore, exclude these employees from the appropriate unit.All the unions are agreed as to theinclusion,except where under Bus Garage departmentat Ottumwa or at Burlington, of: electrician, electrician's helper, assistant electrician,lineman,lineman'shelper, line helper, tree trimming, groundman, groundmanand lineman,truck driver, truck driver and lineman, heat maintenance, college heating, mechanic, ma-chinist,machinists' helper, coal handler, maintenance men, repairman, substation operator,engineer and maintenance work, engineer (except in general construction department), oper-ating engineer, assistant engineer, carpenter, fireman, fireman's helper, second fireman,head fireman, laborer, helper (including helper-bus barn, meter department, Centerville),helper in shop, metier reader, meter reader and repairman, meter reader helper, meter readerand storekeeper, meterman, meter -repairman, meter reader and electrician, meter readerand serviceman, c'rderman, garage mechanic (except in bus garage at Burlington andOttumwa),gas ms.ker,gas maintenance, gas service man, gas maker's helper, gas makerand meter reader, coal helper, pipe fitter, serviceman, service and wireman.We shall,therefore, include these employees within the appropriate unit. IOWA SOUTHERN UTILITIES COMPANY587fore include employees, within the classifications herein includedwithin the appropriate unit, who have worked a total of 350 hours ormore from January 1 to July 15, 1939, within the appropriate unit.The classifications and individuals in dispute are :1.Clerical and Ogee Employees:The U. W. O. C. and the Brother-hood desire their exclusion ; the Independent desires them includedwithin the unit. In accordance with our usual rule, for the reasonthat the nature of the work performed by these employees, and thecharacter of their duties and training, distinguish them from theproduction and maintenance employees of the Company, we will ex-clude clerical and office workers from the appropriate unit.2.Local Managers:The U. W. O. C. and the Brotherhood desiretheir exclusion ; the Independent desires some of them included with-in the unit.Most managers are excluded by the agreement.Thereis evidence that some of the managers do manual and repair work,but there is also evidence that they are the representatives of theCompany in contact with the public in their localities, that they doclerical work, can hire and discharge casual labor, and supervise thework of employees under them.We see, in the light of the foregoing,no sufficient reason why they should be included, and therefore willexclude all local managers from the appropriate unit.3.Collectors:The U. W. O. C., and the Brotherhood desire theirexclusion from the unit on the ground that they are clerical workers;the Independent desires the inclusion of those who are full-time col-lectors.In view of the desires of two of the contesting unions, andthe fact that the duties of collectors are in part, at least, clerical, wewill exclude all collectors, including the combined meter reader andcollector at Osceola, from the appropriate unit.4.District Accountants:J1l three unions are in agreement in theirdesire to exclude district accountants from the appropriate unit, ex-cept that the Independent desires the inclusion of three district ac-countants.The record shows that district accountants do clericalwork, some sales work and no outside' or manual labor.We' will,therefore, exclude all district accountants from the appropriate unit.5.Superintenlents:All three unions are in agreement in theirdesire to exclude superintendents from the appropriate unit, exceptthat the Independent and the Brotherhood desire the inclusion oftwo : the superintendent of the meter and service department, Ot-tumwa, and the superintendent of the steam-heat department, Ot-tumwa.There is an absence of any evidence on the number of em-ployees working under these men, or the nature of the supervisorypowers exercised by these superintendents.We will, therefore, ex-clude all superintendents from the appropriate unit.6.Foremen:All three unions are in agreement in their desire toexclude those foremen in whose position inheres the right to hire and 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge or issue an executive order affecting conditions of em-ployment.There is sharp dispute, however, over "working" fore-men.The Independent and the Brotherhood wish them included in,the U. W. O. C. desires them excluded from, the appropriate unit.An official of the Company testified that a "working" foreman is thehead of a department, or "gang," with approximately five men work-ing under him, to whom he gives orders as to their duties which hehas received from the manager above him.These. foremen workwith the men, but also make reports on the work of the men to theirimmediate supervisors.They have no right to issue executive ordersaffecting employment, but they have the right' to hire casual laborin emergencies.The U. W. O. C. desires them excluded because theirwork is of a supervisory character.The Brotherhood and the Inde-pendent claim that, although vested with certain responsibilities, theinterests of these foremen are more closely allied to the men workingunder them than to the management.The record discloses that these "working" foremen have some dutiesof -a supervisory nature, as above noted.This fact, in conjunctionwith the desire of one contesting union, and the absence, hitherto, ofcollective bargaining within the operations of the Company, leads usto exclude all foremen.7.Storekeepers:All three unions are in agreement in their desireto include storekeepers in the appropriate unit, except that theU.W. O. C. wishes to exclude the storekeeper of the meter andservice department, Centerville.There is evidence that his duties varysomewhat from other storekeepers in that material is stored in Cen-terville and shipped to various districts.However, the evidencediscloses no other particular which distinguishes his work from theother storekeepers, on whose inclusion all the unions agree; hence, noreason appears why he should not be included.We shall, therefore,include all storekeepers within the appropriate unit.8.Bus Garage Employees at Ottumwa and Burlington:With theexception of the bus-garage janitor at Burlington, the U. W. O. C.and the Brotherhood desire the exclusion of all bus-garage employeesat Ottumwa and Burlington. The Independent wishes the inclusionof all but the janitor.The Brotherhood wishes the janitor excluded;the U. W. O. C. wishes him included.The U. W. O. C. and the Brotherhood claim that the bus-garageemployees properly belong in a unit with the bus operators, withwhom the Company has two contracts.3 The Independent feels thatthese men should not be deprived of representation at present.Thenature of the duties of the bus-garage employees, their separateness8These contracts do not include bus-garage employees. IOWA SOUTHERN UTILITIES COMPANY589from the production and maintenance employees in the other enter-prises of the Company, and the fact that the Company regards itsbus-transportation system as distinct from its power system, as evi-denced by the existence of separate contracts with bus operators, im-presses us with the mutuality of interest between the bus-garage em-ployees and the bus operators, and conversely, of their separatenessfrom the production and maintenance employees of the Company'spower and gas system.We shall, therefore, exclude all bus-garageemployees from the appropriate unit.There is evidence that the janitor of the bus garage at Burlingtonhas the duties of a fireman.This, however, in no way affects thereasons set forth for the exclusion of the other bus-garage employees,We shall, therefore, also exclude the janitor from the appropriateunit.9.Janitors:All three unions are in agreement, in their desire toinclude within the appropriate unit full-time janitors in the meterand service departments, and in the exclusion of part-time janitresses.There is evidence that the full-time janitors spend some time at meterand service work.We shall, therefore, include all full-time janitors.in the meter and service departments, within the appropriate unit,,and exclude therefrom part-time janitresses.The unions are in dispute as to the office janitor at Creston.The U. W. 0. C. and the Brotherhood desire him excluded from,the Independent included in, the appropriate unit.There is anabsence of any evidence showing why his duties should exclude himfrom the appropriate unit.We shall, therefore, include the officejanitor at Creston within the appropriate unit.10.Individual Disputes:(a)Material and stock clerk, office, Centerville : The U. W. 0. C_and the Brotherhood desire his exclusion; the Independent his inclu-sion.The record shows that he is "strictly a clerical worker."Weshall, therefore, exclude the material and stock clerk, office, Center-ville, from the appropriate unit.(b)Head electrician, new business and merchandise department,,Washington : the record discloses that he "heads up the repair shop"atWashington.As a supervisory employee, we shall, therefore,,exclude the head electrician, new business and merchandise depart-ment,Washington, from the appropriate unit.(c)Helper at Lorimer: the record discloses that there are two menin the electrical department at Lorimer, with a variety of duties.There is no evidence indicating why the U. W. 0. C. desires hisexclusion.We shall, therefore, include the helper at Lorimer withinthe appropriate unit. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Laborer,gas-distribution.department,Burlington-F.L:Fehseke : there is evidence that he repairs mains and gas service onthe street.The only contrary evidence is the statement by a wit-ness for the U. W. O. C. that he has supervisory authority; thiswitness did not know that Fehseke was listed as a laborer,nor didhe know the nature of the alleged supervisory duties of Fehseke.We shall, therefore,include F. L. Fehseke,laborer, gas-distributiondepartment, Burlington, within the appropriate unit.(e)Serviceman,Morning Sun-E. J. Rasmus: the record is barrenon_E. J.Rasmus.There being no evidence why a serviceman shouldnot be included,we shall,therefore,include the serviceman, Morn-ing Sun, within the appropriate unit.We find that the productionand maintenanceemployees of theCompany throughout its system, including temporary employeeswho have worked a total of 350 hours or more from January 1, 1939,to July 15, 1939, and excluding casual labor, officials, supervisoryemployees,clerical and office workers,managers,local managers, col-lectors, the meter reader and collector,Osceola (L. L. Linder), allforemen, all bus-garage employees at Burlington and Ottumwa, rail-way-department employees,district accountants,all superintendents,part-time janitresses,chief engineers,engineers in the general con-struction department,engineer in general,chief engineer,districtengineers,chief gas makers, distributive engineers,attendant,street-light employees,servicers of street lights, head electrician of thenew business and merchandise department at Washington,line andservice department employee at Sigourney(W. G. Shafer),materialand stock clerk in the office at Centerville,and temporary employeeswho worked less than 350 hours from January 1, 1939, to July 15,1939, constitute a unit appropriate for purposes of collective bar-gaining, and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF 0 REPRESENTATIVESThe U. W. O. C. submitted proof, by testimony,of 27 membersout of approximately 36 within the classifications of the appropriateunit herein found,in the Burlington district of the Company. Itclaims a substantial number of employees throughout the system.The Independent claims 324 members throughout the system,but hassubmitted no proof of this claim.The Company employs approxi-mately 700 men of whom approximately 295 are within the classifi-cations of the appropriate unit herein found.The Brotherhoodclaims a.substantial number of members throughout the system. Inview of the doubts and uncertainty surrounding the conflicting IOWA SOUTHERN UTILITIES COMPANY591claims of the rival labor organizations, we find that the questionwhich has arisen concerning representation of employees of the Com-pany can best be resolved by holding an election by secret ballot.The Independent and the Brotherhood agreed in the use of thepay roll for July 15, 1939, for the determination of eligibility ofemployees to vote in the election.The U. W. O: C. took no position.The parties refrained from putting in evidence upon which theBoard could properly determine the eligibility of "temporary" em-ployees as of a later date; the record shows that fluctuation inemployment was not expected "within the next few months."Ac-cordingly, we find that those eligible to vote in the election shall bethe employees, in the unit herein 'found appropriate, on 'the Com-pany's pay roll of 'July 15, 1939, including * those employees whowere ill or on vacation.Those who have since quit or have beendischarged for cause shall be excluded.Upon the basis of the above findings of fact and upon the entirerecord in this case, the Board makes the " following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Iowa Southern Utilities Company, Center-ville, Iowa, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Companythroughout its system, including temporary employees who haveworked a total of 350 hours or more from January 1, 1939, to July 15,1939, and excluding casual labor, officials, supervisory employees,clerical and office workers, managers, local managers, collectors, thecombined meter reader and collector at Osceola (L. L. Linder), allforemen, all bus-garage employees at Burlington and Ottumwa, rail-way-department employees, district accountants, all superintendents,part-time janitresses, chief engineers, engineers in the general con-struction department, engineer in general, district engineers, chiefgas makers, distributive engineers, attendant, streetlight employees,servicers of, street lights, head electrician of the new business andmerchandise department at Washington, line and service departmentemployee at Sigourney (W. G. Shafer), material and stock clerk inthe office at Centerville, and temporary employees who worked lessthan 350 hours from January 1, 1939, to July 15, 1939, constitute aunit appropriate for purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.3.No question concerning the representation of employees of theIowa Southern Utilities Company, Centerville, Iowa, within theunit claimed to be appropriate by Utility Workers Organizing Com- 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee, Local .109, affiliated with the Congress of Industrial Organi-zations, exists within the meaning of Section 9 (c) of the NationalLabor Relations Act.DIRECTION OF ELECTIONANDORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as * part of the investigation ordered by theBoard to ascertain representatives for the purposes of collec-tivebargaining with Iowa Southern Utilities Company, Center-ville, Iowa, an election by secret ballot shall be conducted withinfifteen (15) days from the date of this Direction of Election under-the direction and supervision of the Regional Director for theEighteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaid Rules and Regulations, among the production and maintenanceemployees of the Company throughout its system, including tem-porary employees who have worked a total of 350 hours or morefrom. January 1, 1939, to July 15, 1939, whose names appear on theCompany's pay roll of July 15, 1939, including those employees who,.were ill or on vacation, but excluding casual labor, official, super-visory employees, clerical and office workers, managers, local man-agers, collectors, the combined meter. reader and collector at Osceola(L. L. Linder), all foremen, all bus-garage employees at Burling-ton and Ottumwa, railway-department employees, district account-ants,allsuperintendents,part-time janitresses, chief engineers,engineers in general -construction department, engineer in general,district engineers, chief gas makers, distributive engineers, attendant,streetlight employees, servicers of street lights, head electrician ofthe new business and merchandise department at Washington, lineand service department employee at Sigourney (W. 'G. Shafer),material and stock clerk in the office at Centerville, and temporaryemployees who worked less than 350 hours from January 1, 1939,to July 15, 1939, and all employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by the Utility Workers Organizing Committee, affiliated withthe Congress of Industrial Organizations, the Union of Employeesof the Iowa Southern Utilities Company, the Independent Brother-hood of ElectricalWorkers, Local 347, affiliated with the AmericanFederation of Labor, or by none of them. IOWA SOUTHERN UTILITIES COMPANY593IT Is HEREBY ORDERED that the petition for investigation and cer-tification of representatives of employees of the Iowa SouthernUtilities Company, Centerville, Iowa, filed by Utility Workers Or-ganizing Committee, Local 109, affiliated with the Congress of Indus-trial Organizations, be, and it hereby is, dismissed without prejudice.MR. WILLIAM M. LEisERsoN, concurring :Although I do not agree with the reasons given for this decision,I concur in the result reached.I dissent particularly from the statement that if it appears as aresult of the election that organization has not proceeded sufficientlythroughout, the system we will then considerde n,ovothe appropriate-ness of the district unit.Having settled the dispute by a findingthat a district unit is not appropriate and that a system-wide unit isappropriate, I do not think it proper to rule that we will furtherconsider the appropriateness of the district unit after the election hasbeen held.